Citation Nr: 1809055	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for dementia or other neurological disorder, including as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for fatigue, including as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for kidney stones, including as secondary to exposure to Agent Orange.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his agent


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2008 and February 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

This case was most recently before the Board in December 2015, when the claims were remanded for further development.  Upon completion of that development, the Agency of Original Jurisdiction (AOJ) continued to deny these claims, as reflected in December 2016 Supplemental Statement of the Cases (SSOCs), and returned these claims to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's remand instructions in further developing these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's currently-diagnosed neurological disorder (inclusive of dementia) is being aggravated by his service-connected Type II Diabetes Mellitus.

2.  The evidence of record has not, however, established that the Veteran has a current diagnosis of kidney stones and/or chronic fatigue, much less owing to or because of his military service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for a neurological disorder (inclusive of dementia), as secondary to a service-connected disability.  38 U.S.C.  §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2. But the criteria are not met for entitlement to service connection for kidney stones and/or chronic fatigue.  38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In an August 2008 letter, the Veteran was informed of what evidence was required to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, this letter notified him of the criteria for assigning a "downstream" disability rating and an effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He also was afforded ample notice of the applicable law and requirements for substantiating his claims in the July 2012 Statement of the Case (SOC), as well as in additional Supplemental SOCs (SSOCs).  He has had ample opportunity to respond or supplement the record and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the virtual (paperless) claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, buddy statements, and his written statements and the transcript of his hearing testimony.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to these claims that is obtainable and has not been obtained.  Furthermore, he was afforded VA compensation examinations and opinions were provided concerning these claims.  These examination reports, opinions, and the other medical records in the file, collectively, provide the information needed to render a decision in this case.  More examination and opinions are not needed  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.



II.  Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection also may be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  This includes instances when a service-connected disability aggravates another condition, but in that circumstance compensation is only payable for the additional disability above and beyond that existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for versus against the claim with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons or bases for rejecting evidence favorable to him.

III.  Service Connection for a Neurological Disorder

As noted above, service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service, if it is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  For these claims, establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

In this case, the Veteran is seeking service connection for dementia or other neurological disorder, which he contends is attributable to exposure to Agent Orange during his Vietnam service, or, alternatively, to his service-connected diabetes mellitus.  The Veteran's post-service treatment records confirm he has received the required diagnosis of a neurological disorder.  See VA Examination Reports dated in May 2015 (noting diagnosis of dementia) and September 2016 (noting diagnosis of major neurocognitive disorder, unspecified).  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must also be competent and credible evidence of a relationship between the claimed disability and his military service, or, alternatively, a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b); see also Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

More recently, the Veteran was afforded another VA compensation examination in October 2016.  After conducting an examination and a thorough review of the evidence of record, the VA examiner concluded that the Veteran's neurocognitive condition (to specifically include dementia) was less likely than not proximately due to or the result of his service-connected diabetes mellitus type II.  In support of this determination, the examiner indicated that diabetes and Alzheimer's disease are "connected in ways that aren't fully understood."  It was further noted that "[w]hile not all research confirms the connection, many studies suggest people with diabetes, especially type 2 diabetes, are at higher risk of eventually developing Alzheimer's dementia or other dementias."  Despite this opinion, the examiner further concluded that the Veteran's neurocognitive disorder is at least as likely as not aggravated beyond its natural progression by his diabetes mellitus.  The examiner stated that diabetes can cause several complications, such as damage to blood vessels, and indicated that it considered a risk factor for vascular dementia.  Diabetes was further noted as increasing the risk of developing mild cognitive impairment; which, may precede or accompany Alzheimer's disease and other types of dementia.  

Lastly, however, the examiner explained that the medical evidence is not sufficient to support a determination of a baseline level of severity, because the veteran did not seek treatment to establish a baseline after he first started noticing symptoms.

Here, given the favorable nexus evidence of record, the Board finds that the evidence of record supports the establishment of service connection for neurological disorder (to specifically include dementia) as secondary to the service-connected diabetes mellitus type II.  38 C.F.R. § 3.310.  While the examiner indicated that "not all research" confirms a connection between dementia and diabetes, she did note the existence of several medical studies that did, in fact, confirm such a connection.  The Board finds that all research does not have to confirm a connection for service connection to be warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Accordingly, in this case, the Veteran is entitled to service connection for neurological disorder (inclusive of dementia) as secondary to a service-connected disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection for Fatigue and Kidney Stones

The Veteran is also seeking service connection for fatigue and kidney stones, which he contends is due to his exposure to Agent Orange.  Having carefully considered these claims, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability and, therefore, his appeal must be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, review of the evidence of record does not show any diagnoses of or treatment for kidney stones during or proximate to the appeal period.  Likewise, a current diagnosis of chronic fatigue has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

With respect to the Veteran's service connection claim for kidney stones, although the post-service medical records show that he does, in fact, have a history of kidney stones, this diagnosis was made before the current period on appeal began.  See December 2010 Wife Statement (noting that Veteran "did, in fact, have one episode of kidney stones several years ago.); see also May 2015 VA Examination Report (Veteran reported one episode of kidney stones in the 1990's with no recurrence or problems since that time).  Additionally, with respect to the Veteran's claim for fatigue, the May 2015 examiner did not find a diagnosis of chronic fatigue and noted the evidence of record does not suggest a chronic disability manifested by fatigue.  The Board notes that the Veteran's symptoms of fatigue are "considered in the evaluation of [his service-connected] PTSD."  See March 2013 SSOC.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as the evidence of record shows that the Veteran does not have either chronic fatigue or kidney stones, the Board concludes that service connection for either condition is not warranted, and no further discussion of the remaining elements is necessary.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has kidney stones and/or chronic fatigue, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has chronic fatigue and kidney stones, the medical evidence showing an absence of such disabilities is of greater probative weight than the Veteran's reports made during the course of his claims for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has arthritis and hypertension falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of chronic fatigue and kidney stones are not probative.

As the preponderance of the evidence is against these claims, there is no doubt to be resolved; therefore, service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for neurological disorder (inclusive of dementia), as secondary to the service-connected diabetes mellitus type II, is granted.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for kidney stones is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


